Case: 15-41662      Document: 00513981153         Page: 1    Date Filed: 05/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-41662                                   FILED
                                  Summary Calendar                              May 5, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO DIAZ-SIERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1058-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Francisco Diaz-Sierra pleaded guilty to illegal reentry after removal and
was sentenced to 46 months of imprisonment. On appeal, he argues that the
district court erred by applying the crime-of-violence enhancement in U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) (2015) based on his prior Texas conviction for burglary of a
habitation. We review the district court’s interpretation of the Sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41662    Document: 00513981153     Page: 2   Date Filed: 05/05/2017


                                 No. 15-41662

Guidelines de novo and its findings of fact for clear error. United States v.
Njoku, 737 F.3d 55, 75 (5th Cir. 2013).
      Diaz was convicted of burglary under Texas Penal Code § 30.02. Section
30.02 is a divisible statute, and we have held that a violation of § 30.02(a)(1)
constitutes generic burglary of a dwelling for purposes of the crime of violence
enhancement. See United States v. Uribe, 838 F.3d 667, 670-71 (5th Cir. 2016),
cert. denied, 2017 WL 661924 (Mar. 20, 2017) (No. 16-7969); § 2L1.2(b)(1)(A)(ii)
& comment. (n.1(B)(iii)) (2015). Because the state court documents reflect that
Diaz pleaded guilty to an offense under § 30.02(a)(1), the district court did not
err in applying the crime-of-violence enhancement. See Uribe, 838 F.3d at 671.
      AFFIRMED.




                                       2